Title: Abigail Adams to Mary Smith Cranch, 11 December 1799
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my Dear Sister
					Philadelphia December 11 1799
				
				I received this week Your Letters of Novbr. 24th and 28th, and this morning Yours of decbr 3d, the contents of which gave me much pleasure. it will be a real subject of rejoicing to me, if we obtain mr Whitney for our pastor; it will greatly add to the pleasure I anticipate upon my return to Quincy to find that we are in possession of a Gentleman of mr Whitneys known and acknowledged talents, so well adapted to the profession he has chosen. I hope that no root of bitteness will spring up to injure his usefullness or to impeed his settlement;—
				The season continues remarkable mild, but the late rains have prevented my riding more than through the city to return visits, of which I have a more than ordinary share many persons visiting me now, who never did before. they think I suppose that as it is the last Season Congress will sit in this city, they will not be wanting in attention— I sometimes walk for excercise and make some visits in that way. I yesterday made one in this way to Mrs Morris, which to both of us was painfull. I had not seen her since the very great

reverse of her circumstances; She received me with all that Dignity of Manners for which she, more than any Lady I ever saw, is distinguished. I calld rather at an improper hour, (having been detaind from going sooner by visitors). she was in a small neat Room and at dinner with her Daughter & youngest Son who is with a Merchant, and on whose account she said, She always dinned at one oclock— but instead of refusing herself, she rose, and met Me at the door. her feelings were evidently strongly excited. she endeavourd to smile away the Melancholy which was evident upon her whole countanance, and enterd into conversation; When I left her, I requested her to come and take Tea with me; I took her by the Hand. she said she did not visit, but She would not refuse herself the pleasure of comeing some day when I was alone. She then turnd from me, and the tears burst forth— I most sincerely felt for her—
				I have sent to Mrs Black and suky Adams a model of the New fashiond cap— they are not such as you or I should wear. if I thought mrs Norten and Greenleaf would like them I would send each of them one; with the Hair drest as I have directed they look very pretty—
				The politician have before this, got the speech which Duane says, in his paper, was as anxiously expected, and Sought for, as a speech is, from the tyrant of Britain. it has been received here, with more applause & approbation, than any speech which the President has ever before deliverd—and what is very surprizing and remarkable, the answer to it by the House past unanimously without a motion for alterating but one Sentance, which motion did not obtain. the answer was draughted by Mr Marshall, and contains so full and unqualified an approbation of the Measures of the President in his late Mission, as not only gives him sincere pleasure, but the unanimnity with which it past The whole House, being the first instance of the kind is a proof that the Measure meets the wishes of the people at large the documents upon which the measure was founded, I inclose to you in the paper: what would the people of this Country have said, if the President had neglected to meet the advances of France, and have sufferd himself to have been governd by a spirit of personal resentment because he had been ill used, and abused by some of their Rulers. would such conduct have become the Head of a Great Nation? Should France conduct dishonorably, we shall not be to blame; and the President will have the Satisfaction of knowing; that he has done every thing Encumbent upon him to preserve Peace and restore harmony— the replie of the Senate cold and

Languid, fully discovers in what school they have imbibed their sentiments. the committe chosen to draught the replie, were known to be some of the most opposed to the Mission— there is a Man in the cabinet, whose Manners are forbiding, whose temper is sour and whose resentments are implacable who neverless would like to dictate every Measure— he has to deal with one, who knows full well their respective departments—and who chuses to feel quite independant, and to act so too but for this He is abused; but I am mistaken if this Dictator does not get himself ensnared in his own toil. he would not now remain in office, if the President possesst such kind of resentments as I hear from various quarters, he permits himself to utter— from this fountain have flowed all the unpopularity of the Mission to France, which Some of the federilists have been so deluded as to swallow large draughts off—
				Thomas keeps so constantly at his office that I see him only at meal times. he sends his Respects. as to william, we have rubd of so many of his peculiarities that he has scarcly one left for us to laugh at, he is a good creature— I heard yesterday from mr Cranch and Family they were all well. mr wainright has been there, and will see you as soon as he returns— Mrs smith sends her Love. My paper reminds me to close— I will write to Dr Tufts by the next Mail. Love &c Your affectionate
				
					A A
				
			